         Case 1:20-cv-03538-GLR Document 29 Filed 12/10/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND


 FEDERAL TRADE COMMISSION,

        Plaintiff,
                                                             Case No. 1:20-cv-3538
 v.

 RAGINGBULL.COM, LLC, et al.,

        Defendants.




                     PLAINTIFF’S NOTICE OF INTENT TO RESPOND

       At 2:14 PM today, December 10, 2020, Defendants RagingBull.com, LLC, Jeffrey M.

Bishop, Jason Bond, Sherwood Ventures, LLC, Jason Bond LLC, Winston Research Inc., and

Winston Corp., by their counsel, filed a Motion To Stay Enforcement Or Modify Temporary

Restraining Order. ECF No. 28. The FTC hereby notifies the Court of its intent to respond to

that motion and seeks leave to file a response by the end of the day tomorrow, December 11,

2020. Defendants MFA Holdings Corp. and Kyle Dennis have not joined the motion.
       Case 1:20-cv-03538-GLR Document 29 Filed 12/10/20 Page 2 of 3



                                   Respectfully submitted,

                                   Alden F. Abbott
                                   General Counsel


Dated: December 10, 2020             s/Colleen Robbins
                                   Colleen Robbins (D. Md. Temp Bar No. 92567)
                                   Sung W. Kim (D. Md. Temp Bar No. 814609)
                                   Gordon Sommers (D. Md. Temp. Bar No.
                                   814431)
                                   Thomas Biesty (D. Md. Temp. Bar No. 814459)
                                   Federal Trade Commission
                                   600 Pennsylvania Ave., NW
                                   Mailstop CC-8528
                                   Washington, DC 20580
                                   (202) 326-2548; crobbins@ftc.gov
                                   (202) 326-2211; skim6@ftc.gov
                                   (202) 326-2504; gsommers@ftc.gov
                                   (202) 326-3043; tbiesty@ftc.gov
                                   (202) 326-3395 (Facsimile)

                                   Attorneys for Plaintiff
                                   Federal Trade Commission




                                     2
         Case 1:20-cv-03538-GLR Document 29 Filed 12/10/20 Page 3 of 3



                                CERTIFICATE OF SERVICE
I hereby certify that on December 10, 2020, I electronically filed the foregoing with the Clerk of
the Court using CM/ECF which will send a notice of electronic filing to counsel of record
identified on the service list below and via email to the unrepresented Defendants listed below:

       David G. Barger
       Greenberg Traurig LLP
       1750 Tysons Blvd.
       Suite 1200
       McLean, VA 22102
       (703) 749-1300
       bargerd@gtlaw.com

       Andrew G. Berg
       Greenberg Traurig LLP
       2101 L Street, NW
       Suite 1000
       Washington, DC 20037
       (202) 331-3100
       berga@gtlaw.com

       Miriam G. Bahcall
       Greenberg Traurig LLP
       77 West Wacker Drive
       Suite 3100
       Chicago, IL 60601
       (312) 476-5135
       bahcallm@gtlaw.com

       Attorneys for RagingBull.com, LLC
       Jeffrey M. Bishop, Jason Bond f/k/a Jason P. Kowalik
       Sherwood Ventures, LLC, Jason Bond, LLC
       Winston Research Inc., Winston Corp.

       Kyle W. Dennis
       kyle@ragingbull.com; kylewdennis@gmail.com

       MFA Holdings Corp.
       marshall.allan@yahoo.com

                                                     s/Colleen Robbins
                                                    Colleen Robbins




                                                3
